Citation Nr: 1124425	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  10-25 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for history of silent myocardial infarction.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from January 1968 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.


FINDING OF FACT

The Veteran's service-connected history of silent myocardial infarction has resulted in left ventricle dilatation; however, it has not resulted in dyspnea, fatigue, angina, dizziness, or syncope under a workload greater than 3 METS but not greater than 5 METs; and there is no evidence of congestive heart failure or left ventricular dysfunction with an ejection fraction of 50 percent or less.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent, but no higher, for history of silent myocardial infarction have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.104, Diagnostic Code 7005 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  
	
Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to increased rating claims, section 5103(a) requires the Secretary, for increased-rating claims, to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279-80 (Fed. Cir. 2009) (Vazquez-Flores II); Vazquez-Flores v. Shinseki, 22 Vet. App. 37, 43 (2008) (Vazquez-Flores I). 

In this case, the Board notes that the issue on appeal arises from a notice of disagreement as to the initial rating assigned to the Veteran's history of silent myocardial infarction, and as such, represents a "downstream" issue as referenced in VAOPGCPREC 8-2003 (December 22, 2003), summary published at 69 Fed. Reg. 25,180 (May 5, 2004), a precedent opinion of VA's General Counsel that is binding on the Board (see 38 U.S.C.A. 7104(c); 38 C.F.R. § 14.507).  The opinion states that if, in response to notice of its decision on a claim for which VA has already given the 38 U.S.C. § 5103(a) notice, VA receives a notice of disagreement that raises a new issue, 38 U.S.C. § 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved, but section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly-raised issue.  With regard to the instant case, the Board finds that adequate 38 U.S.C. § 5103(a) notice was provided as to the original claim for service connection in October 2008, and as such, the rating assignment issue on appeal falls within the exception for the applicability of 38 U.S.C.A. § 5103(a).  
  
The Board notes that the October 2008 letter advised the Veteran how VA determines disability ratings and specifically advised the Veteran that he should tell VA about or give to VA evidence that may affect how VA assigns a disability evaluation included statements from employers as to job performance, lost time, or other information regarding how his condition affects his ability to work. 
 
The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Veteran's post-service medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records are no longer available, most likely having been destroyed in an accidental fire at the National Personnel Records Center in 1973.  In cases where the Veteran's service treatment records are unavailable through no fault of the Veteran, there is a heightened obligation to explain findings and to carefully consider the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  There is also a heightened obligation to assist the claimant in the development of his case.  Id.  Because the issue on appeal is primarily concerned with the current severity of an already service-connected disability, the absence of the Veteran's service medical records does not prevent the Board from making a determination at this time.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran was accorded VA examinations in December 2008 and April 2010.  38 C.F.R. § 3.159(c)(4).  The April 2010 VA examiner addressed the severity of the Veteran's history of silent myocardial infarction in conjunction with a review of the claims file and physical examination of and interview with the Veteran.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected cardiac disability since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The April 2010 VA examination report is thorough and supported by VA outpatient treatment records.  The examination in this case is adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) 

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran is appealing the original assignment of a disability evaluation following an award of service connection for history of silent myocardial infarction.  As such, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's history of silent myocardial infarction has been rated as 10 percent disabling effective October 1, 2008 pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7005 for arteriosclerotic heart disease (coronary artery disease).  

Initially, the Board notes that the Veteran's representative argued in October 2010 that a 30 percent evaluation is warranted for the Veteran's service-connected cardiac disability under Diagnostic Code 7006 and under 38 C.F.R. § 4.7.

Other than the criteria for a 100 percent evaluation, the criteria under Diagnostic Codes 7005 and 7006 are identical.  Evaluations depend, at least in part, on the workload that results in certain symptoms.  This workload is expressed in metabolic equivalents (METs).

One MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2) (2010).

Pursuant to 38 C.F.R. § 4.104, Diagnostic Codes 7005 and 7006, a 10 percent evaluation is warranted when a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication is required.    

A 30 percent evaluation is warranted when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  Id. 

A 60 percent evaluation is warranted when there is more than one episode of acute congestive heart failure in the past year, or when a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; where there is left ventricular dysfunction with an ejection fraction  than 30 percent to 50 percent.  Id. 

The maximum 100 percent evaluation is assigned for documented coronary artery disease (Diagnostic Code 7005) or myocardial infarction (Diagnostic Code 7006) resulting in chronic congestive heart failure, or; when workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id. 

Stress test results from October 14, 2008, showed no evidence of exercise induced myocardial ischemia, and ejection fraction was 60 percent.  Echo report dated October 23, 2008, showed the left ventricle chamber size was mildly dilated, there was normal LV systolic function, the left ventricular ejection fraction was 55 percent, there was mild tricuspid regurgitation, and mild aortic regurgitation was present.  
  
The Veteran underwent VA examination in December 2008.  At that time the Veteran reported that he had no history of heart disease until approximately one year prior when he had a routine EKG demonstrating a possible silent myocardial infarction.  The Veteran reported chest pain less than one time per month and not necessarily associated with activity.  The Veteran reported that he was able to climb two flights of stairs concurrently without symptoms of severe shortness of breath or chest pain.  The Veteran reported taking medication for blood pressure.  The Veteran denied any dizziness and syncope, acute cardiac illness, congestive heart failure, and hospitalization for cardiac disease.  Physical examination of the heart demonstrated regular rate and rhythm without murmurs, rubs or gallops appreciable.  Testing revealed that the Veteran had an abnormal electrocardiogram demonstrating previous myocardial infarction.  A cardiac echogram demonstrated good wall motion "abnormality" with no evidence of focal deficit suggesting a large myocardial infarction, with ejection fraction of 60 percent.  EKG showed inferior Q waves demonstrating possible previous inferior wall myocardial infarction.  The Veteran had adequate functional capacity in that he did not have symptoms of chest pain on walking up two flights of stairs.

The Veteran underwent VA examination in April 2010.  At that time, the Veteran denied ever having a heart catheterization.  Physical examination demonstrated no evidence of congestive heart failure or pulmonary hypertension.  There was regular rhythm, hearts sounds present were S1 and S2, and there were no extra heart sounds.  The heart size was normal, and the ejection fraction was greater than 50 percent.  The examiner noted abnormal electrocardiogram and that the effect on occupational activities included lack of stamina, weakness, and fatigue.  The examiner stated that there was also dyspnea but noted that there was no documented coronary artery disease.  

A cardio nuclear stress test was performed in June 2010.   The conclusion was normal ECG rate response to exercise at a fair work load (7.4 MET) and good heart rate level.  It was noted that the test was stopped due to leg fatigue.  An addendum noted left ventricular ejection fraction was 70 percent, mild hypokinesis of the septal wall was seen, a nonreversible perfusion defect in the basal segment of the septal wall was present, and no reversible defects were seen.  Assessment included abnormal ECG showing anterior infarct.  The Veteran was informed that it would be reasonable to tentatively proceed with cardiac catheterization.  

The Board has reviewed all evidence of record and finds that an evaluation of 30 percent for history of silent myocardial infarction is warranted.  As noted above, a 30 percent evaluation is warranted for evidence of dilatation (on electrocardiogram echocardiogram, or x-ray).  An echogram report dated October 23, 2008, showed left ventricle chamber size was mildly dilated.  

As to whether Diagnostic Code 7005 may serve as a basis for a disability rating in excess of 30 percent, the Board finds that it does not.  To be entitled to a 60 percent disability rating, the evidence must demonstrate more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005.  In this case, none of the above criteria have been demonstrated., and, in fact, the recent examination revealed a workload of 7.4 METs and his ejection fraction was 70%.

Thus, the Board finds that an initial 30 percent disability evaluation, but no higher, is warranted for the Veteran's service-connected history of silent myocardial infarction.

Other Considerations

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  In the present case, there is no indication in the record that reasonably raised a claim of entitlement to a TDIU.

The Board is aware that an extraschedular rating is a component of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extraschedular rating is warranted include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board finds no evidence that the Veteran's service-connected history of silent myocardial infarction presents such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  The disability does not result in symptoms not contemplated by the criteria in the rating schedule.  Hence the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an extraschedular evaluation. 

  

ORDER

Entitlement to an initial evaluation of 30 percent, but no higher, for history of silent myocardial infarction is granted, subject to the law and regulations governing the payment of monetary benefits.


____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


